Title: From George Washington to James Mease, 12 May 1777
From: Washington, George
To: Mease, James



Sir
Morris Town May 12th 1777.

Being more and more convinced, of the impolicy of any part of our Troops being Clothed in Red and that many injurious and fatal consequences are to be apprehended from it, I think it necessary to repeat my request, mentioned in my last, that you will have all the Clothes in your hands, of that Colour, dyed of some other, as soon as you can. Yesterday an Escort to money from Colo. Moylan’s Regiment dressed in that Uniform, alarmed the Country, and had they passed where the Enemy’s Horse could possibly have been, they certainly would have suffered. Unless the matter is immediately remedied, by changing the Colour, our people will be destroying themselves. I am Sir, Your Most Obedt Servt

G. Washington

